Citation Nr: 1433723	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-49 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine, with herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Navy from March 1967 to March 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2009, the Veteran was afforded a VA compensation and pension (C&P) examination to assess the severity of his disability.  The examination report indicates the Veteran's symptoms included constant pain, with flares three to four times per week, as well as weakness and right leg numbness associated with his back pain.  Upon physical examination, the Veteran was observed to have a normal gait and did not use an assistive device, although he stated that he occasionally used a cane.  His spine curvature and posture were normal.  There were no palpable spasms and no pain or tenderness to palpation of the paraspinal processes.  Straight leg extensions were negative bilaterally.  Range of motion testing revealed forward flexion to 80 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 30 percent, all with pain.  There was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  The examination did not address the nature and severity of the Veteran's right leg numbness.

In June 2009, the RO issued a rating decision denying the Veteran's claim for increased rating.  In response, the Veteran submitted a timely notice of disagreement and additional medical evidence, to include a medical report from Dr. D. L. C., a private treating physician.  The report, dated in June 2009, reflects examination of the Veteran's lumbosacral spine, with objective evidence of tenderness and spasms in the paraspinal muscles and forward flexion limited to 30 degrees.  The Veteran also submitted a number of detailed lay statements depicting a disability picture significantly different and more severe than the one reflected by March 2009 VA examination report.  See September 2009 statements from Veteran, spouse, and employer.

Finally, on remand, attempts should be made to obtain any outstanding treatment records (VA or private) related to the Veteran's lumbosacral spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) related to the Veteran's lumbosacral spine disability.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for a VA orthopedic and neurological examination with a physician to determine the current severity of the Veteran's lumbosacral spine disability.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  The examiner should take a detailed history from the Veteran, conduct an examination, and ensure that all necessary tests and consultations are conducted.

Based on the examination results and the Veteran's reported symptoms, the examiner should ascertain the severity of the Veteran's lumbosacral spine disability.  In so doing, the examiner should indicate whether the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  The examiner should also indicate whether the Veteran's disability picture exhibits other factors, such as symptoms other than limited motion or pain.  All functional losses should be equated to a level of restricted motion, set forth in degrees of limited motion.

Additionally, the examiner should determine the nature and severity of any neurologic abnormalities associated with the Veteran's lumbosacral spine disability.  The examiner should specifically discuss whether the Veteran's right leg numbness and pain are associated with his lumbosacral spine disability.  See, e.g., August 2009 VA neurosurgery consult record.  If so, the examiner should assess the severity of the abnormality.

3.  Finally, after completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

